In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Floyd, J.), dated June 14, 1991, which granted the motion of the defendant Harborfield Central School District, sued herein as Suffolk County School District No. 6, to dismiss the complaint insofar as asserted against it, and denied the plaintiffs’ cross motion for leave to file their notice of claim and complaint nunc pro tunc.
Ordered that the order is affirmed, with costs.
Since the plaintiffs failed to file a timely notice of claim and failed to make an application to serve a late notice of claim within the one-year 90-day Statute of Limitations period, the Supreme Court correctly dismissed the complaint insofar as asserted against the Harborfield Central School District, sued herein as Suffolk County School District No. 6 (see, Education Law § 3813 [2]; General Municipal Law § 50-e [1] [a]; [5]; § 50-i; Pierson v City of New York, 56 NY2d 950). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.